   Case 8:20-cv-00973-CJC-ADS Document 17 Filed 09/15/20 Page 1 of 1 Page ID #:96

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                            JS-6
                                    CIVIL MINUTES – GENERAL


Case No.        SACV 20-00973-CJC (ADSx)                           Date       September 11, 2020
Title           Abacuc Heras v. Priem Properties, LLC et al


PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Chery Wynn                                                Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


       Having been advised by a Notice of Settlement [16] that the case has been settled in its
entirety, the Court hereby orders this action dismissed without prejudice. The Court further
orders all proceedings in the case vacated and taken off calendar.

       The Court retains jurisdiction for forty-five (45) days to vacate this order and to reopen
the action upon showing of good cause that the settlement has not been completed.




                                                                                     -     :        -
                                                   Initials of Deputy Clerk     cw




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
